DETAILED ACTION
This Office action is in response to the original application filed on 09/30/2021.  Claims 2, 11, and 12 are amended.  Claim 21 is canceled.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 6), filed on 09/30/2021, with respect to the 103 rejection of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (US 2017/0235783 A1).

Response to Amendment
The Amendment filed on 09/30/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangalvedkar et al. (US 2020/0177589 A1, hereinafter “Mangalvedkar”) in view of Chen et al. (US 2017/0235783 A1, hereinafter “Chen”).

Regarding claim 1 (and similarly claim 11), Mangalvedkar discloses:
A method comprising:
generating multi-level policy for a network of Internet of Things (IoT) devices, the multi-level policy including policy at low levels of abstraction (creating rules for network of IoT devices defined based on IoT device type and metadata, Mangalvedkar: [0031], [0082]);
discovering an Internet Protocol (IP) endpoint, the IP endpoint corresponding to an IoT device (registering unprovisioned IoT device, Mangalvedkar: [0099]);
classifying the IP endpoint (determining device type of IoT device, Mangalvedkar: [0100], [0107]);
applying the multi-level policy to the IP endpoint based on the classification of the IP endpoint (applying rules to IoT device based on IoT device type, Mangalvedkar: [0086], [0107]).
Mangalvedkar does not explicitly disclose:
the multi-level policy including policy at high levels of abstraction.
However, in the same field of endeavor, Chen teaches:
the multi-level policy including policy at high levels of abstraction (creating rules based on events generated by IoT devices, Chen: [0041], [0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mangalvedkar in view of Chen in order to further modify the method of creating and applying rules for IoT devices based on device type and metadata from the teachings of Mangalvedkar with the method of creating and applying policies for IoT devices based on events from the teachings of Chen.
One of ordinary skill in the art would have been motivated because iit would have allowed high performance and scalable rule executions in IoT system (Chen: [0012]).

claim 2, Mangalvedkar in view of Chen teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar in view of Chen further discloses:
detecting a deviation from the multi-level policy in operation of the IoT device (detecting deviation from existing rules based on metadata, Mangalvedkar: [0070]); and
generating and sending an alert to an administrator of the network (generating and sending alert to provisioning service, Mangalvedkar: [0070]).

Regarding claim 3, Mangalvedkar in view of Chen teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar in view of Chen further discloses:
wherein the policy at low levels of abstraction is one or more of context-based and packet-based (rules based on IoT device type and metadata, Mangalvedkar: [0087], [0088]).

Regarding claim 4, Mangalvedkar in view of Chen teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar in view of Chen further discloses:
wherein the policy at low levels of abstraction is at least context-based, and context includes one or more of background event context, identity-based context, and group-based context (rules based on IoT device type and metadata, Mangalvedkar: [0087], [0088]).

claim 5, Mangalvedkar in view of Chen teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar in view of Chen further discloses:
wherein the policy at low levels of abstraction is at least packet-based, and is based at least in part on patterns in packets that match regular expressions of policy rules (rules based on IoT device type and metadata, Mangalvedkar: [0087], [0088]).

Regarding claim 6, Mangalvedkar in view of Chen teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar in view of Chen further discloses:
wherein the policy at high levels of abstraction is one or more of event-based, activity-based, and behavior-based (rules based on events generated by IoT devices, Chen: [0041]).

Regarding claim 7, Mangalvedkar in view of Chen teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar in view of Chen further discloses:
wherein the policy at high levels of abstraction is at least event-based, and is based at least in part on converting patterns to fields of an event (rules based on events generated by IoT devices, Chen: [0041]).

Regarding claim 8, Mangalvedkar in view of Chen teaches all the claimed limitations as set forth in the rejection of claim 1 above.

wherein an administrator of the network is permitted to modify the policy at high levels of abstraction and the policy at low levels of abstraction (allowing administrators to edit rules, Mangalvedkar: [0082]).

Regarding claim 9, Mangalvedkar in view of Chen teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar in view of Chen further discloses:
wherein an administrator of the network is permitted to modify the policy at high levels of abstraction (defining rules and triggers based on user input, Chen: [0041], [0042]) and is not permitted to modify the policy at low levels of abstraction (not allowing administrators to edit rules, Mangalvedkar: [0082]).

Regarding claim 10, Mangalvedkar in view of Chen teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Mangalvedkar in view of Chen further discloses:
wherein one or more of generating the multi-level policy and classifying the IP endpoint is based at least in part on machine learning (rules based on machine learned logic, Mangalvedkar: [0082]).

Regarding claims 12-20, they do not teach or further define over the limitations in claims 2-10.  Therefore, claims 12-20 are rejected for the same reasons as set forth in the rejections of claims 2-10 above.

Conclusion
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446